United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________
Appearances:
Richard Daniels, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-0112
Issued: May 16, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On July 22, 2015 appellant, through counsel, filed a timely appeal from a February 5,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case. The appeal was docketed as No. 16-0112.
This case was previously before the Board.2 In a November 15, 2013 decision, the Board
affirmed the July 27, 2012 OWCP decision in part finding that OWCP had not abused its
discretion in denying appellant’s request for surgery. The Board also determined that a conflict
in medical opinion existed between Dr. Walter Dearolf, III, a Board-certified orthopedic surgeon
and OWCP referral physician, and Dr. David L. Mattingly, an osteopath and appellant’s treating
physician, regarding whether appellant was unable to work beginning September 10, 2008 as a
result of her accepted lumbar and left hip conditions. The case was remanded to OWCP for
1
2

5 U.S.C. § 8101 et seq.

Docket No. 13-606 (issued November 15, 2013). On November 20, 2008 appellant, a letter carrier, filed an
occupational disease claim (Form CA-2) alleging that she first became aware of low back and left hip pain on
January 15, 2008, which was caused by her mail delivery duties. On November 18, 2010 OWCP accepted that she
sustained temporary aggravation of her preexisting lumbar degenerative disc disease and left hip degenerative
osteoarthritis as a result of her employment duties. Appellant stopped work on September 10, 2008.

referral to an impartial medical examiner in order to resolve the conflict pursuant to section
8123(a) of FECA. The facts of the case as set forth in the prior decision are incorporated herein
by reference.
Subsequent to the Board’s decision, OWCP informed appellant in letters dated March 11
and December 4, 2014 that the record suggested that she sought medical treatment from
Dr. Thomas Corcoran, a Board-certified orthopedic surgeon, in January 2008 when she first
began to experience lower back and left hip pain, but the record did not contain any medical
reports from Dr. Corcoran. OWCP requested that appellant provide any medical reports from
Dr. Corcoran because such medical records were relevant to the determination of whether
appellant was unable to work beginning September 12, 2008.
On December 9, 2014 appellant’s attorney, Richard Daniels, noted that he would make
every effort to obtain the records from Dr. Corcoran as requested. No additional medical
evidence was received.
In decisions dated April 17, 20143 and February 5, 2015, OWCP denied appellant’s
claim. It determined that it would not refer appellant’s case for a referee medical examination as
the record did not contain all relevant medical records, specifically Dr. Corcoran’s 2008 medical
reports. OWCP denied appellant’s claim finding insufficient medical evidence to establish that
appellant was unable to work beginning September 10, 2008 causally related to appellant’s
accepted conditions.
The Board has duly considered the matter and finds this case is not in posture for decision
as OWCP did not comply with the Board’s November 15, 2013 decision. The Board found that
a conflict in medical opinion existed regarding whether appellant’s disability beginning
September 10, 2008 was causally related to her accepted conditions and remanded the case for
referral for a referee medical examination. OWCP, however, did not comply with the Board’s
decision to obtain a report by a referee medical examiner as to whether appellant was disabled
from work beginning September 10, 2008.4 As a conflict in medical evidence still exists, the
case will be remanded to OWCP to prepare a statement of accepted facts based upon the
evidence available in the record and refer appellant’s case to an appropriate physician to examine
her and evaluate the evidence in order to resolve the conflict in medical opinion evidence
pursuant to section 8123(a) of FECA. Following this and any other development deemed
necessary, OWCP will issue a de novo decision on the merits.

3

On April 28, 2014 OWCP received appellant’s request, through her attorney, for a hearing. In a decision dated
October 8, 2014, an OWCP hearing representative set aside the April 17, 2014 denial decision and remanded the
case for referral to a referee medical examiner as directed by the Board in its November 15, 2013 decision.
4

See A.C., Docket No. 12-402 (issued June 26, 2012).

2

IT IS HEREBY ORDERED THAT the February 5, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further development
consistent with this order of the Board.
Issued: May 16, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

